March, 1812.1. After issue joined in ejectment on the title only, and a verdict for the plaintiff, for the land in one of the counts in the declaration mentioned, it is no ground for arrest of judgment, that the tioo counts laid demises of the same land from dif, ferent persons. See Rev. Code, 1st. vol. ch. 76. sect. 35. p. 112.2. Quare, Would a de* murrer to the declaration in this case have been sustained ?Whereupon the defendant appealed.submitted the case j and, on the 6th of March, 1812, the judgment was affirmed.